In The

                                  Court of Appeals

                    Ninth District of Texas at Beaumont

                                    NO. 09-11-689 CR

                          Steven M. Hausherr, Appellant

                                           VS.

                            The State of Texas, Appellee


                    Appealed from the County Court at Law No. 1
                           of Montgomery County, Texas
                                Cause No. 10-257853

                                          ORDER
       The County Clerk of Montgomery County, Texas is to forward the following
original exhibits to the Clerk of this Court on or before March 22, 2013:


       State’s Exhibit No. 1 - Video


       The original exhibits will be returned to the County Clerk of Montgomery County
when the appeal is final in this Court.


Entered this 12th day of March, 2013.
                                                            PER CURIAM